Citation Nr: 1523432	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-10 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

4.  Entitlement to service connection for a stroke.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his nephew


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to August 1969.  He was awarded the Combat Medic Badge and Army Commendation Medal with "V" Device.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The issues of entitlement to service connection for hypertension and an increased rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current peripheral neuropathy disability.

2.  The Veteran has not had a stroke or any residuals thereof.




CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the bilateral upper extremities was not incurred in or aggravated by active service and may not be presumed to have been incurred or aggravated therein. 38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  A stroke was not incurred in or aggravated by active service and may not be presumed to have been incurred or aggravated therein. 38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014. 

The RO sent a letter to the Veteran in May 2010, prior to the initial adjudication of his claims, giving him proper notice in satisfaction of the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All pertinent, identified medical records have been obtained and considered.  Specifically, private treatment records and records from VA have been obtained.  The Veteran was afforded VA medical examinations in October 2012 for his claims.  There is no argument or indication that the examinations are inadequate.  Rather, they considered the Veteran's history and provided diagnoses.

The Veteran had an opportunity to provide additional information or evidence, and he filed statements in support of his claims.  There is no indication of available, pertinent outstanding evidence. 

Finally, neither the Veteran nor his representative assert that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As VA satisfied its duties to notify and assist the Veteran, there is no further action to be undertaken to comply with the VCAA requirements.

II.  Analysis

When determining service connection, all theories of entitlement-direct, presumptive and secondary-must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  To make these determinations, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Certain chronic diseases, including peripheral neuropathy and a cerebrovascular accident (as organic diseases of the nervous system), will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  

If chronicity (i.e., permanency) of disease or injury in service is not shown, or is legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran is not entitled to service connection for either a stroke or peripheral neuropathy of the bilateral upper extremities due to the fact that does not have, or has not had, either disability.  

The Veteran has consistently reported that he had a stroke in 2010.  See hearing transcript, at p. 10; see, e.g., VA treatment records from April 27, 2010; April 30, 2010; and June 2, 2010.  At a September 2012 DRO hearing, the Veteran stated that it occurred in 2009.  Regardless, the Veteran has consistently stated that the stroke occurred while he was visiting Texas.  A June 2, 2010, neurology record reported the Veteran stating that the stroke occurred on March 21, 2010.  An April 30, 2010, social work record reported the Veteran stating that the stroke occurred in Fort Worth, Texas.  

Although the Veteran is competent to report his medical history, Barr v. Nicholson, 21 Vet. App. 303, 312 (2007), his reports of having had a stroke are outweighed by the medical evidence of record.  First, the Veteran has submitted private treatment records from the Texas Health Fort Worth Hospital, where he was received treatment from March 31, 2010, until April 2, 2010.  On April 1, the Veteran was admitted due to a possible transient ischemic attack; however, the records show that the Veteran did not have a stroke.  A CT scan from March 31 found no evidence of any acute intracranial process.  A March 31 radiology report found no acute process.  An April 1 MRI report found no evidence of any acute intracranial process, and no evidence to support an acute infarction, and no evidence to support a chronic infarction, hemorrhage, or mass lesion.  An April 1 radiology report found no evidence of hemodynamically significant stenosis.  An April 1 echocardiogram found no abnormalities.  Therefore, to the extent that the Veteran believes that he had a stroke during his visit to Fort Worth, contemporaneous records show that this was not the case.  VA treatment records from June 2010 also suggest as such.  The June 2010 neurology consultation stated that the symptoms reported by the Veteran were very unusual for a stroke.  

The Veteran also had a VA examination concerning his claimed stroke in October 2012.  The examiner stated that the Veteran had no history of a stroke.  Although the Veteran reported a transient ischemic attack in 2008, the examiner noted that there are no residuals of such an attack by definition, as it is a transient event.  She finally noted that no evidence of subjective history of a transient ischemic attack was found in his service medical records or in his records from VA.

The Veteran is also seeking service connection for peripheral neuropathy of the bilateral upper extremities.  At his September 2012 DRO hearing, the Veteran stated that he feels numbness and tingling in his fingers.  At his October 2012 VA examination, the Veteran described symptoms such as tingling in his fingers; pain and locking in his hands, and occasional numbness.  At his Board hearing, he testified that his neuropathy is secondary to his service-connected diabetes mellitus.  

Again, the Veteran is competent to report his symptoms; however, medical evidence indicates that he does not have peripheral neuropathy of the upper extremities.  The examiner found that there was no evidence of diabetic neuropathy.  A review of the Veteran's other medical records is also silent for such a diagnosis.  

In short, the Veteran believes that he has had a stroke, as demonstrated by symptoms such as trouble with his jaw and peripheral neuropathy of the bilateral upper extremities.  As a lay person, the Veteran is indeed competent to testify to observable symptoms.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007).  He is not, however, competent to provide an actual diagnosis as to these two specific disorders.  Rather, these questions require specialized knowledge, training, or expertise due to the complex nature of the cardiovascular and nervous systems.  See Barr, 21 Vet. App. at 307-08; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  There is no medical evidence in support of his claim, and the VA examiner provided a negative opinion in both instances, finding no current disabilities.  Accordingly, service connection is not warranted.  


ORDER

Service connection for a stroke is denied.

Service connection for peripheral neuropathy of the bilateral upper extremities is denied.  


REMAND

The Veteran received a VA examination in October 2012 for his hypertension.  Although the examiner stated that this hypertension was not caused or aggravated by his PTSD, and not caused by his diabetes, the examiner did not opine as to whether the Veteran's hypertension was aggravated by his diabetes.  Accordingly, remand is necessary so that a clarifying opinion can be obtained.  

Remand is also required for the Veteran's claim for an increased rating.  At his hearing before the Board, the Veteran and his witnesses discussed how his PTSD has increased in severity.  Memory loss was also discussed.  Accordingly, a new examination is necessary, and outstanding mental health treatment records need to be obtained, to include VA records for the period beginning February 1, 2013.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorizations, request any outstanding mental health treatment records, to include records from VA for the period beginning February 1, 2013.  Associate any such records with the Veteran's claims file

2.  After the above has been completed, schedule a VA examination to determine to current severity of the Veteran's PTSD.  All indicated tests and studies should be performed and findings reported.  The claims folder must be made available to the examiner for review prior to examination.  After examining the Veteran and reviewing the record, the examiner should address the severity of the Veteran's service-connected PTSD and discuss the level of social and occupational impairment attributable to that disability.

3.  Arrange for a clarifying opinion as to the nature of the Veteran's hypertension.  If available, the same examiner who conducted the prior October 2012 examination should provide the opinion.  The examiner should review the claims file.  All necessary tests and studies should be conducted.

Based on review of the record and examination of the Veteran, the examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was worsened by his service-connected diabetes mellitus.  

In responding to the above, the examiner should provide a rationale that takes into account the lay and medical evidence.  

4.  When the development requested has been completed, the case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted, furnish a Supplemental Statement of the Case and afford the Veteran opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


